DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s request for continued examination filed August 19, 2022.  Claims 1-23 are pending and stand rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites.  Claim 22, though not identical, does not further limit this recitation.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-45, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140014125 A1 (hereinafter FERNANDO) and in further view of US Patent App. 20160150824 A1 (hereinafter MEMARI) 
Regarding claim 1, FERNANDO discloses an electrically heated smoking system (abstract).  FERNANDO discloses a storage case (Figs. 3a-3b, second storage 313) for an electronic vapor provision device component (Figs. 3a-3b, smoking articles 307) the storage case defining an interior storage volume and comprising: a receiving volume configured to receive at least one electronic vapor provision device component within the storage case (See annotated Fig. 3a), the at least one electronic vapor provision device component having a reservoir for source liquid (¶33).  FERNANDO discloses that when the aerosol-forming substrate is a liquid substrate, there is a means for retaining the liquid substrate (¶33).  FERNANDO further discloses wherein the at least one electronic vapor provision device component (Figs. 3a-3b, smoking articles 307) is detached from a body section (Figs. 3a-3b, primary unit 303, ¶57) of an electronic vapor provision device (Figs. 3a-3b, smoking system 301, ¶57) when received within the storage case (¶24).  FERNANDO discloses that each secondary unit is removably attachable to a side of the primary unit.  FERNANDO discloses that the secondary unit is capable of storing smoking articles when not in use (¶25).

    PNG
    media_image1.png
    520
    632
    media_image1.png
    Greyscale

FERNANDO does not explicitly disclose at least one sealing member configured to inhibit liquid held in the reservoir of the at least one electronic vapor provision device component received in the receiving volume from leaking out of the electronic vapor provision device component and flowing into the interior storage volume.
MEMARI teaches an e-cigarette with a valve (abstract).  MEMARI teaches that the valve (Fig. 11, PV valve 29) is on the electronic cigarette (Fig. 11, electronic cigarette 1, ¶458).  MEMARI teaches that when the electronic cigarette is not engaged with the refill mechanism the PV valve is closed so that the vapour liquid stored in the liquid chamber does not leak out (¶458).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to include  at least one sealing member configured to inhibit liquid held in the reservoir of the at least one electronic vapor provision device component received in the receiving volume from leaking out of the electronic vapor provision device component and flowing into the interior storage volume as taught in MEMARI.  A person of ordinary skill in the art would obviously include a leak proof valve on the provision device of FERNANDO when a liquid substrate is used (FERNANDO ¶33).  Doing so would prevent liquid from escaping the provision device and prevent leaks (MEMARI ¶458).
Regarding claim 2, modified FERNANDO discloses the storage case according to claim 1, as discussed above.  FERNANDO may not disclose, but MEMARI teaches wherein the at least one electronic vapor provision device component is a cartomizer.  A person of ordinary skill in the art would obviously use a cartomizer because they would allow for refilling and heating of the liquid with a coil (MEMARI Fig. 8, Personal Vaporizer PV 1, ¶14-¶15)
Regarding claim 3, modified FERNANDO discloses the storage case according to claim 1, as discussed above.  FERNANDO may not disclose, but MEMARI teaches wherein the at least one electronic vapor provision device component is a source liquid cartridge for insertion into a cartomizer.  FERNANDO discloses that the primary unit includes storage means for ALL the components required for the smoking experience in a single compact system (¶24-¶25).  FERNANDO also discloses that a liquid substrate can be used (¶33). A person of ordinary skill in the art would obviously include a source liquid cartridge as a component to be stored in the single compact system.  Doing so would allow the user to interchange the source liquids (MEMARI Fig. 8, Personal Vaporizer PV 1, ¶14-¶15) (Fig. 5, ¶10, ¶81).
Regarding claim 4, modified FERNANDO discloses the storage case according to claim 1, as discussed above.  FERNANDO does not disclose wherein the at least one sealing member comprises a surface feature on an interior surface of the storage case configured to engage with a portion of a component including an air path aperture to inhibit the egress of liquid from the air path aperture.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches a valve that is internal to the vaporizer (Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the at least one sealing member comprises a surface feature on an interior surface of the storage case configured to engage with a portion of a component including an air path aperture to inhibit the egress of liquid from the air path aperture.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 5, modified FERNANDO discloses the storage case according to claim 4, as discussed above.  FERNANDO does not explicitly disclose wherein the surface feature comprises a protrusion configured to extend into an air path aperture when engaged with the component portion.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches a valve that is internal to the vaporizer (See annotated Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.

    PNG
    media_image2.png
    400
    741
    media_image2.png
    Greyscale


  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the surface feature comprises a protrusion configured to extend into an air path aperture when engaged with the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 6, modified FERNANDO discloses the storage case according to claim 4, as discussed above.  FERNANDO does not explicitly disclose wherein the surface feature comprises a protrusion configured to cover an air path aperture when engaged with the component portion.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches a valve that is internal to the vaporizer (See annotated Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the surface feature comprises a protrusion configured to cover an air path aperture when engaged with the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 7, modified FERNANDO discloses the storage case according to claim 4, as discussed above.  FERNANDO does not explicitly disclose wherein the surface feature comprises a collar configured to engage a perimeter of the component portion around the air path aperture.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches collars can be used to prevent and allow the flow of liquid into portions of the personal vaporizer (¶876-877, Fig. 97). The inside surface of the collar can be roughened or scored or have linking holes to allow e-liquid to pass or conversely to prevent it. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the surface feature comprises a collar configured to engage a perimeter of the component portion around the air path aperture.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  MEMARI teaches the use of collars to prevent leaking and altering the surface of that collar to engage with flow paths.  
Regarding claim 8, modified FERNANDO discloses the storage case according to claim 7, as discussed above.  FERNANDO does not explicitly disclose wherein the surface feature is a recess in the interior surface of the storage case, a wall of the recess forming the collar.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches collars can be used to prevent and allow the flow of liquid into portions of the personal vaporizer (¶876-877, Fig. 97). The inside surface of the collar can be roughened or scored or have linking holes to allow e-liquid to pass or conversely to prevent it. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the surface feature is a recess in the interior surface of the storage case, a wall of the recess forming the collar.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  MEMARI teaches the use of collars to prevent leaking and altering the surface of that collar to engage with flow paths.  
Regarding claim 9, modified FERNANDO discloses the storage case according to claim 7, as discussed above.  FERNANDO does not explicitly disclose wherein the surface feature is a collar formation protruding from the interior surface of the storage case.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches collars can be used to prevent and allow the flow of liquid into portions of the personal vaporizer (¶876-877, Fig. 97). The inside surface of the collar can be roughened or scored or have linking holes to allow e-liquid to pass or conversely to prevent it. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the surface feature is a collar formation protruding from the interior surface of the storage case.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  MEMARI teaches the use of collars to prevent leaking and altering the surface of that collar to engage with flow paths.
Regarding claim 10, modified FERNANDO discloses the storage case according to claim 4, as discussed above.  FERNANDO does not explicitly disclose wherein the surface feature is configured to be elastically deformable to provide a friction or compression fit with or against the component portion.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches that the components, and specifically valves for opening and closing access to the e-liquid, are formed from elastomers that can be flattened.  This flattening is considered to be deforming that provides a compression fit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the surface feature is configured to be elastically deformable to provide a friction or compression fit with or against the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would have optionally chosen materials that are deformable such as elastic.  Doing so would allow for clean opening and shutting of the valve and repeated cycles of the on and off positions.  
Regarding claim 11, modified FERNANDO discloses the storage case according to claim 4, as discussed above.  FERNANDO does not explicitly disclose wherein the surface feature comprises a screw thread configured to engage with a cooperating screw thread on the at least one electronic vapor provision device component.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches that the components can be put together with threaded screw connections (¶336, ¶509, ¶597, ¶904).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the surface feature comprises a screw thread configured to engage with a cooperating screw thread on the at least one electronic vapor provision device component.  A person of ordinary skill in the art would have optionally chosen threaded screw connections to assemble components of an e-cigarette.
Regarding claim 13, modified FERNANDO discloses the storage case according to claim 1, as discussed above.  FERNANDO does not explicitly disclose wherein the receiving volume occupies the whole of the interior storage volume.
FERNANDO discloses multiple embodiments (Figs. 4a-4c).  In the embodiments shown in 4a-4c, the docking port 413 receives the holder 407.  The holder then receives a smoking article.  Therefore the receiving volume occupies the whole of the interior storage volume.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the receiving volume occupies the whole of the interior storage volume.  A person of ordinary skill in the art would optionally adjust the amount of space the receiving volume comprised of the whole.  This would be dependent on cartridge size, vaporizer size, and battery size all of which would be optionally chosen by the person of ordinary skill in the art to produce a storage case (FERNANDO ¶82).  A person of skill in the art would provide a storage case that stores an assembled vapor provision.  In this case it would be the receiving volume occupying the whole of the storage interior.  
Regarding claim 14, modified FERNANDO discloses the storage case according to claim 1, as discussed above.  FERNANDO furtherdiscloses wherein the interior storage volume includes the receiving volume (See annotated Fig. 3a, receiving volume is inside interior storage volume).
Regarding claim 15, modified FERNANDO discloses the storage case according to claim 1, as discussed above.  FERNANDO further discloses wherein the receiving volume is adjacent to the interior storage volume.  “Adjacent” is defined as not distant, having a common endpoint or border.  Therefore, the volumes share a border and are, as situated in MEMARI, adjacent.
Regarding claim 18, Modified FERNANDO discloses the storage case according to claim 1, as discussed above.  FERNANDO further discloses wherein the interior storage volume is configured to accommodate at least one battery section of an electronic vapor provision device (¶71). 
Regarding claim 19, modified FERNANDO discloses the storage case according to claim 18, as discussed above.  FERNANDO further discloses comprising an electrical connection to connect an accommodated battery section to a charging device (¶73, ¶93).
Regarding claim 20, Modified FERNANDO discloses the storage case according to claim 19, as discussed above.  FERNANDO further discloses wherein the charging device is integral with the storage case (¶73, ¶93).
Regarding claim 22, modified FERNANDO discloses the storage case according to claim 1, as discussed above.  FERNANDO discloses at least one electronic vapor provision device component received in the receiving volume (See annotated Fig. 3 above).

Claims 12, 16-17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO and MEMARI and further in view of US Patent App. 20150114409-A1 (hereinafter BRAMMER).
Regarding claim 12, modified FERNANDO discloses the storage case according to claim 2, as discussed above.  Modified FERNANDO does not explicitly disclose wherein the at least one sealing member comprises a first sealing member configured to engage a portion of the at least one electronic vapor provision device component including an air inlet of the at least one electronic vapor provision device component and a second sealing member configured to engage a portion of the at least one electronic vapor provision device component including an air outlet of the at least one electronic vapor provision device component.
BRAMMER teaches aerosol delivery devices and their mechanisms including a bubble jet head (Abstract).  The device has inlet apertures with sealing member (Figs. 5 and 6, atomizer assembly 1220, ¶86 atomizer retains the precursor assembly until a flow sensor detects the puff, ¶91, block an opening 1222').  BRAMMER teaches additional sealing member including a lid (Figs. 2 and 6, a lid 1224, ¶86).  These sealing member prevent flow of liquid and/or air depending on the input from the user.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the at least one sealing member comprises a first sealing member configured to engage a portion of the at least one electronic vapor provision device component including an air inlet of the at least one electronic vapor provision device component and a second sealing member configured to engage a portion of the at least one electronic vapor provision device component including an air outlet of the at least one electronic vapor provision device component.  A person of ordinary skill in the art would desire to control the flow of liquid and/or air.  
Regarding claim 16, modified FERNANDO discloses the storage case according to claim 15, as discussed above.  Modified FERNANDO does not explicitly disclose wherein the at least one sealing member comprises a cover for closing the receiving volume and separating the receiving volume from the interior storage volume.
BRAMMER teaches aerosol delivery devices and their mechanisms including a bubble jet head (Abstract).  BRAMMER teaches that the device may have a base (Figs. 2 and 3, base 1218, ¶82-83).  The base is between the cartridge 1204 and control body 1202.  A coupler 1214 connects the two portions.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the at least one sealing member comprises a cover for closing the receiving volume and separating the receiving volume from the interior storage volume.  Doing so would keep the portions separate from each other and then able to be joined when the user wanted to use the device.  Engaging two volumes with a coupler that is able to seal and unseal is an obvious application with a multi-component, mod device.  
Regarding claim 17, modified FERNANDO discloses the storage case according to claim 16, as discussed above.  Modified FERNANDO does not explicitly disclose wherein the cover is retainable in a closed position to close the receiving volume by a friction fit, a screw thread connection or a magnetic attachment with a rim of an access aperture of the receiving volume (¶68).
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Specifically MEMARI teaches that the device has electrical contacts on the case that transfer power to the internal rechargeable battery (¶374, ¶387, ¶435).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide comprising an electrical connection to connect an accommodated battery section to a charging device.  A person of ordinary skill in the art would have optionally included an electrical connection on the storage case to connect to a battery section.  Doing so would simplify use and allow for quick and easy charging.
Regarding claim 21, modified FERNANDO discloses the storage case according to claim 1, as discussed above.  Modified FERNANDO does not explicitly disclose wherein the storage case comprises a first section and a second section connectable together by a closure arrangement so as to define the interior storage volume.
BRAMMER teaches a multi component aerosol delivery device.  The delivery device comprises a cartridge 1204 (Fig. 3, ¶85).  The cartridge has many sections that are part of the interior storage volume.  The cartridge comprises a reservoir 1222 and an atomizer assembly 1220 in the interior storage volume.  The interior storage volume is closed when the lid 1224 is coupled to the atomizer assembly as assembled in Fig. 3. 
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).   The sections of MEMARI combine to define an interior storage volume that contains a vapor provision device and the liquid.  See annotated Fig. 20, ¶474.  

    PNG
    media_image3.png
    416
    766
    media_image3.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide wherein the storage case comprises a first section and a second section connectable together by a closure arrangement so as to define the interior storage volume.  A person of ordinary skill in the art would have made components of a vaporization device connectable to allow for refill of the e-liquid.  The internal of a first and second section would define an interior storage volume that contains the reservoir holding the e-liquid and the other components of the vaporization device.  A person of skill in the art would also provide various mechanisms, valves, plugs to close apertures to prevent leaks between sections. 
Regarding claim 23, FERNANDO discloses an electrically heated smoking system (abstract).  FERNANDO discloses a lid section (Figs. 3a-3b, second storage 313)  and a body section (Figs. 3a-3b, primary unit 303, ¶57) which cooperate to define an interior volume for enclosing at least one cartomizer (Figs. 3a-3b, smoking articles 307) when the cartomizer is detached from a body section of the vapor provision device, the at least one cartomizer having a reservoir for source liquid.  FERNANDO discloses that when the aerosol-forming substrate is a liquid substrate, there is a means for retaining the liquid substrate (¶33). FERNANDO further disclose  the body section housing a battery (¶68).
FERNANDO does not disclose at least one three-dimensional sealing component located on an inner surface of the case and configured to engage into, against or around an air path aperture of the at least one cartomizer detached from the body section of the vapor provision device and received in the interior volume, to inhibit leakage of the source liquid out of the reservoir of the cartomizer.
MEMARI teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  MEMARI teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  MEMARI teaches a valve that is internal to the vaporizer (Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.
Fernando teaches an electronic heated smoking system with a secondary unit capable of receiving a smoking article (Abstract).  Fernando teaches multiple embodiments of the system which has a primary unit 103 for storing multiple smoking articles 107 (Fig. 1a, ¶48).  In this embodiment the case is similar in size and shape to a pack of cigarettes (¶46-¶47).  The primary unit and secondary unit which is used to charge the smoking articles are separate from each other (¶5).  Fernando further teaches embodiments detailed in Figs. 4b and 4c (¶79).  In this embodiment the primary unit 405 contains a side with a battery 409 and a side with a holder 407 (¶83).  Fernando teaches that in use a user inserts the smoking article into the secondary unit and it is can optionally connected to or separate from the primary unit and then charged (¶87-¶88).
BRAMMER discloses an aerosol delivery device (abstract).  The device is comprised of several components, primarily a cartridge 1204 and a control body 1202 (Fig. 2, ¶82).  The device has an outer storage case for each of the primary components, outer body 1228 and outer body 1216 respectively.  These components are assembled to house a cartomizer (Figs. 2 and 3, combination of atomizer assembly 1220 and reservoir 1222).  BRAMMER further teaches sealing components inside the outer body (Fig. 5, precursor nozzles 1242, ¶94, ¶167).  These sealing components prevent the flow of liquid within the device by blocking air flow pathways when desired.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FERNANDO to provide at least one three-dimensional sealing component located on an inner surface of the case and configured to engage into, against or around an air path aperture of the at least one cartomizer detached from the body section of the vapor provision device and received in the interior volume, to inhibit leakage of the source liquid out of the reservoir of the cartomizer.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  A person of ordinary skill would optionally place these sealing member in any place on the device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Response to Arguments
Applicant’s arguments, filed August 19, 2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747